


110 HR 4845 IH: To amend the Internal Revenue Code of 1986 to exclude

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4845
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Fallin (for
			 herself, Mrs. Blackburn,
			 Mr. Poe, Mrs. Bachmann, Mr.
			 Walberg, Mr. Reynolds,
			 Mr. Carter,
			 Mr. Burgess,
			 Mr. Franks of Arizona,
			 Ms. Foxx, Mr. Price of Georgia, and
			 Mr. Cole of Oklahoma) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  overtime pay from gross income.
	
	
		1.Exclusion of overtime pay
			 from gross income
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139A the following new section:
				
					139B.Overtime
				pay
						(a)In
				generalGross income shall
				not include any compensation required to be paid under section 7(a) of the Fair
				Labor Standards Act of 1938 for work in excess of the maximum hours set forth
				in such section.
						(b)Exception for
				collective bargaining agreementsSubsection (a) shall not apply to any
				compensation received pursuant to 1 or more collective bargaining agreements
				between employee representatives and 1 or more employers.
						(c)Treatment as
				wages for employment taxes, etcCompensation described in
				subsection (a) shall not fail to be treated as wages for purposes of this title
				merely because such compensation is excludible from gross income under
				subsection
				(a).
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139A the following new item:
				
					
						Sec. 139B. Overtime
				pay.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received after December 31, 2007.
			
